Citation Nr: 0417423	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  99-20 269	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for right 
knee tenosynovitis.

2.  Entitlement to a compensable rating for left knee 
tenosynovitis.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active service from July 1978 to July 1981.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which confirmed and continued the noncompensable 
(i.e., 0 percent) evaluation for the veteran's left knee 
tenosynovitis and increased the evaluation for his right knee 
tenosynovitis to 10 percent.  He appealed for higher ratings 
for each knee.  A hearing was held in January 2000 at the RO.

While the veteran's May 1999 notice of disagreement (NOD) 
only addressed the evaluation of his left knee, at the 
hearing and in subsequent correspondence he has claimed that 
both knees have worsened.  He also suggested as much in his 
August 1999 substantive appeal (VA Form 9), noting that he 
wanted to appeal all issues raised in the statement of case 
(SOC) and any supplemental statements of case (SSOCs).  Since 
the RO has issued SSOCs addressing the rating of both the 
right and left knees, the Board, too, will consider the 
appropriateness of the evaluation of both knees on appeal.

However, further development of the claims is needed before 
the Board can make a decision concerning them.  This 
additional delay is regrettable.  But, as required, this case 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.  




REMAND

From July 2, 1981, the day following his release from active 
duty until June 2, 1998, the veteran had a 0 percent rating 
for bilateral knee tenosynovitis as his knees were rated 
together as a single disability.  But in the April 1999 
decision at issue, the RO assigned a separate 10 percent 
rating for the right knee tenosynovitis, retroactively 
effective from June 3, 1998, while continuing to rate the 
left knee tenosynovitis at the noncompensable level of 0 
percent.  This appeal ensued; the veteran wants higher 
ratings for each knee.

Ratings are determined by applying a schedule of ratings 
(Rating Schedule), which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. 
Part 4 (2003).  Where, as here, entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, 4.59. 



Unfortunately, the VA examination in May 2003 did not address 
the effect of pain (and painful motion) upon functioning of 
the knees or the level of disability during "flare-ups" or 
prolonged use.  See Deluca v. Brown, 8 Vet. App. at 206-208.  
This is contrary to the holding in DeLuca and the provisions 
of §§ 4.40, 4.45, and 4.49.  So while the May 2003 VA 
examination indicated the veteran complained of pain, there 
was no objective clinical assessment of the effect of the 
pain on the functioning of his knees.  Further, there was no 
mention of whether he experiences weakened movement, 
fatigability or incoordination.  These important factors must 
be addressed before deciding this case.  See, e.g., Caffrey 
v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  Prior to making any determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159(b) 
and (c)(2) (2003), are fully complied with and 
satisfied.

*This should include requesting that the 
veteran submit all relevant evidence in his 
possession not currently on file.



2.  Schedule the veteran for an appropriate VA 
medical examination to assess the severity of 
his service-connected tenosynovitis in each 
knee.  

The claims folder is to be made available to 
the examiner, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary testing should 
be done, to include specifically range of 
motion studies (measured in degrees, with 
normal range of motion specified too), and the 
examiner should review the results of any 
testing prior to completion of the examination 
report.

The examiner must determine whether there are 
objective clinical indications of pain/painful 
motion, weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of additional 
range of motion loss due to such factors.  
This includes instances when these symptoms 
"flare-up" or when the knees are used 
repeatedly over a period of time.  And this 
determination also should be portrayed, if 
feasible, in terms of the degree of additional 
range of motion loss due to these factors.

If an opinion cannot be rendered in response 
to these questions, please explain why this is 
not possible or feasible.

3.  Review the claims file.  If any 
development is incomplete, including if the 
examination report does not contain sufficient 
information to respond to the questions posed 
and properly rate the disabilities at issue, 
take corrective action before readjudication.  
38 C.F.R. §4.2 (2003); Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Then readjudicate the claims seeking a 
higher rating for each knee disability.  If 
the claims remain denied, prepare a 
supplemental statement of the case (SSOC) and 
send it to the veteran and his representative.  
Give them time to respond before returning the 
case to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




